Wyly, J.
This is a controversy, under the intrusion law, for the office of tax collector for the parish of West Feliciana. The defendant was tax collector during the year 1873, and he held the office until February, 1874, when he was removed by the Governor and the relator appointed in his place. The authority of the Governor to remove a tax collector and appoint a successor, has been expressly recognized by this court in the cases of Dougherty and Dayrus, 25 An.
While those decisions stand, and we see no reason to reverse them, the defense set up in this case can not be maintained.
It is therefore ordered that the judgment herein in favor of the defendant be annulled, and it is now ordered that there be judgment in favor of the plaintiff, decreeing the defendant to be unlawfully holding the office of tax collector and restraining him from further proceeding therein, and also recognizing D. A. Weber as the lawful tax collector, entitled to the office and all the papers, documents and appurtenancts thereto belonging. It is further Ordered that the defendant pay costs of both courts.